Title: To John Adams from Samuel Meredith, 9 May 1796
From: Meredith, Samuel
To: Adams, John



Sir
Treasury of the United States May 9th 1796


My Account of receipts and expenditures in the War Department for the quarter ending the 31st. March last, having passed the offices, permit me thro’ you to lay it before your Honble. House
My treasury Account has been left at the Auditors for Settlementt, when Compleated I Shall take the earliest opportunity of laying it before you—
I am Sir / Your very Hum Servt 
Saml Meredith Treas of the United States